TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 5, 2020



                                     NO. 03-19-00705-CV


                                        Y. S., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the modified final decree signed by the trial court on September 11, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s modified final decree. Therefore, the Court affirms the trial

court’s modified final decree.    Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.